Per Curiam.
We discover no reversible error in the trial of this cause. The questions of law involved were passed on in' Railroad Co. v. Nestor (decided at the last sitting). It was there held that the ordinance of the city permitting the appellant to lay down its track in the street, and to operate its cars and engines therein, constituted no defense to an action for real injuries done to abutting property. We are likewise of .opinion that the evidence in this cause warranted the judgment, and it is therefore affirmed.

Affirmed.